Case 4:19-cv-00180-ALM-KPJ Document 217 Filed 03/31/20 Page 1 of 2 PageID #: 5024



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.
                                                     Case No. 4:19-cv-00180-ALM-kpj
  Michael Gottlieb, et al.,

       Defendants



                                        OBJECTION

          NOW COMES Edward Butowsky, the Plaintiff, objecting to U.S. District Judge

  Richard J. Leon’s continued interference in this case:

          In the PLAINTIFF’S SUR-REPLY IN OPPOSITION TO DEFENDANTS GOTTLIEB,

  GOVERNSKI, AND BOIES SCHILLER FLEXNER LLP REPLY IN SUPPORT OF MOTION TO

  DISMISS THIRD AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION (Doc. No.

  215), the Plaintiff indicated that he would separately file an objection to Judge Leon’s

  attempts to steer the outcome of this case, and he does so herein. With this objection, the

  Plaintiff incorporates by reference a judicial misconduct complaint filed by his attorney,

  Ty Clevenger, against Judge Leon. A true and correct copy of that complaint is attached

  as Exhibit 1.

          “The federal courts long have recognized that the principle of comity requires

  federal district courts—courts of coordinate jurisdiction and equal rank—to exercise care

  to avoid interference with each other's affairs.” W. Gulf Mar. Ass'n v. ILA Deep Sea Local


                                             -1-
Case 4:19-cv-00180-ALM-KPJ Document 217 Filed 03/31/20 Page 2 of 2 PageID #: 5025



  24, S. Atl. & Gulf Coast Dist. of ILA, AFL-CIO, 751 F.2d 721, 728 (5th Cir. 1985), citing

  Kerotest Mfg. Co. v. C-O-Two Fire Equipment Co., 342 U.S. 180, 72 S.Ct. 219, 96 L.Ed.

  200 (1952) and Covell v. Heyman, 111 U.S. 176, 182, 4 S.Ct. 355, 358, 28 L.Ed. 390

  (1884). The Plaintiff does not dispute the general proposition that judges can

  communicate with one another, certainly on first-to-file issues, and he normally would

  not object to Judge Leon’s communications with this Court. Judge Leon, however, has

  repeatedly tried to coerce the Plaintiff into dismissing his claims against the BSF

  Defendants, and now he is offering his unsolicited “guidance” on how this Court should

  deal substantively with the Plaintiff’s claims least he issue an anti-suit injunction. The

  Plaintiff contends that this is improper, and he objects accordingly.


                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky


                               CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on March 31, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger


                                              -2-
